Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-14 and 16-19 are pending in this Office Action.
Claims 1, 8, 14 are amended.
Claims 15 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 12/15/2021 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying runtime data (Remarks, pp. 9-11).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hourte.  Please see citation below.




Applicant’s invention as claimed:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, used as a representative claim, recites both a “node” with separate components and a “controller node” with separate components.  However, controller node can operate more than one of the same component in “a separate executable” on the same node (see instant fig. 4).  The specification considers both embodiments of communicating between control services of separate nodes and multiple control services within one node. The claim limitations do not provide for a clear and precise metes and bounds of what the claim scope embodies, the process steps suggest the latter embodiment however no tie in is provided between the “node” with only one type of component each and “controller node” disclosed.
Claims 1, 8 and 14 recites the limitation "the communication component" of a controller node.  However, there is insufficient antecedent basis for this limitation in the claim since the communication component is only recited as being included in a “node” of the plurality of nodes. Further, claims 1, 8 and 14 provide for identifying “a component of the controller node by an indication of a namespace ID”, however it seems from the claim limitations that a component would have to be one of a control service component, a middleware service component, a middleware Application Programmer Interface (API) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan et al. (US 2007/0073850), herein after Callaghan and further in view of Hourte et al. (US 2014/0358812), herein after Hourte


Regarding claims 1, 8 and 14, 
Callaghan teaches a method for heterogeneous execution engines in a network centric process control system, the network centric process control system comprising a plurality of nodes and each node including a control service component, a middleware service component, a middleware Application Programmer Interface (API) subcomponent, an address space subcomponent, and a communication component (see figs. 1-4 and paras. 2 and 26-32, plurality of different i/o modules operating on an industrial control system network, wherein the system comprises a plurality of modules (“a plurality of nodes”) and each module including a network interface component (“control service”), a backplane with a backplane interface (“middleware service component, middleware API”), and a descriptor and communication component (“address space subcomponent”, “communication component”)); 
where each control service component, middleware service component, and communication component is a separate executable running in a separate operating system process as provided by a real time operating system of each node (see para. 23, each component can be a separate executable running distributed computer operating systems); 
the method being performed by a controller node of the network centric process control system, the method including the steps: identifying, by the communication component, a component of the controller node by an indication of a namespace ID of the component (see fig.4, paras. 35-36 and 45, a module 310 (“controller node) identifying by a communication component an additional module (“component”) within the PLC (see fig. 4) wherein an address, type or description can be provided (“namespace ID”) for the module); 
(see fig. 6, paras. 41-44 and 51-52, wherein the PLC includes a I/O module (“communication component”) and further a potentially newly coupled (“identified component”) program module (“control service component”), wherein program module can control the devices (see para. 39).
Although Callaghan teaches tracking event or changes in the state and further the various components above it fails to teach forwarding a request for runtime data, wherein an item ID for runtime data indicates an entity and the runtime data being process data.
However, in analogous art Hourte teaches forwarding by the communication component, a request for runtime data to the address space subcomponent of the identified component, wherein an item ID for runtime data of the identified component indicates an entity in the address space corresponding to the runtime data, the runtime data being process data (Applicants specification provides for process data to include status information (para. 38). Here, see para. 91, forwarding by the components (e.g. CC/MU infrastructure (see further, paras. 37-38)) of the CC/MU a request for missionID status data (“runtime data/process data”) to the CC/MU component, wherein a mission ID (“item ID”) for the runtime data of the identified middleware ID (“component”) indicates a missionID model (“entity”) corresponding to the missionID status data); 
and sending, by the communication component, an entity value of the entity, wherein the entity value corresponds to the requested runtime data (see para. 91, sending by the CC/MU infrastructure an description/type of the missionID models (“entity value”) of the misssionID model, wherein the description/type of the missionID models corresponds to missionID status data (“runtime data”)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include forwarding a request for runtime data, wherein an item ID for runtime data indicates an entity and the runtime data being process data as taught in Hourte. One would do so for the benefit of allowing synchronization or negotiation between the service instances on the device  (see para. 88).    

Regarding claims 2,
Callaghan in view of Hourte teaches the limitations as described in claim 1 above.
Although Callaghan teaches tracking event or changes in the state and further the various components above it fails to teach a request for the runtime data of the component of the network centric process control system, wherein the request indicates the namespace ID of the component and the item ID for the runtime data.
However, in analogous art Hourte teaches receiving, by the communication component, a request for the runtime data of the component of the network centric process control system, wherein the request indicates the namespace ID of the component and the item ID for the runtime data (see para. 91, forwarding by the components (e.g. CC/MU infrastructure (see further, paras. 37-38)) of the CC/MU a request for missionID status data (“runtime data/process data”) to the CC/MU component, wherein a mission ID (“item ID”) for the runtime data of the identified middleware ID (“component”) indicates a missionID model (“entity”) corresponding to the missionID status data).
see para. 88).    

Regarding claims 3,
Callaghan in view of Hourte teaches the limitations as described in claim 1 above.
Although Callaghan teaches tracking event or changes in the state and further the various components above it fails to teach receiving, by the communication component, the entity value from the address space subcomponent, wherein the entity value corresponds to the requested runtime data.
However, in analogous art Hourte teaches receiving, by the communication component, the entity value from the address space subcomponent, wherein the entity value corresponds to the requested runtime data (see para. 91, sending by the CC/MU infrastructure an description/type of the missionID models (“entity value”) of the misssionID model, wherein the description/type of the missionID models corresponds to missionID status data (“runtime data”)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include receiving, see para. 88).    

Regarding claims 4, 10,
Callaghan in view of Hourte teaches the limitations as described in claim 1 and 8 above.
Although Callaghan teaches tracking event or changes in the state and further the various components above it fails to teach accessing, by the address space subcomponent, the entity value; and sending, by the address space subcomponent, the accessed entity value.
However, in analogous art Hourte teaches accessing, by the address space subcomponent, the entity value; and sending, by the address space subcomponent, the accessed entity value to the communication component (see para. 91, sending by the CC/MU infrastructure an description/type of the missionID models (“entity value”) of the misssionID model, wherein the description/type of the missionID models corresponds to missionID status data (“runtime data”)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include accessing, by the address space subcomponent, the entity value; and sending, by the address space subcomponent, the accessed entity value as taught in Hourte. One would do so for the benefit of allowing synchronization or negotiation between the service instances on the device  (see para. 88).    

Regarding claims 5, 11,

Callaghan further teaches wherein the entity value is accessed by the address space subcomponent through the middleware API subcomponent or through the control service component (see paras. 29, 35-36 and 41-43, using the components to further provide and receive the address, type or description can be provided for the type of information being gathered (“entity value”), wherein the entity value is accessed via the backplane and specifically the backplane interface).

Regarding claims 6 and 12,
Callaghan in view of Hourte teaches the limitations as described in claim 1 and 8 above.
Callaghan further teaches wherein the plurality of nodes use the same communication protocol for vertical communication by the communication components thereof and for configuration of controllers, gateways and devices thereof (see fig. 7, para. 53, the plurality of modules use the same communication protocol for communication across the same backplane across various devices, modules and gateway devices (“vertical communication” ).

Regarding claims 7 and 13,
Callaghan in view of Hourte teaches the limitations as described in claim 1 and 8 above.
Callaghan further teaches wherein the request for runtime data is received from a vertical communication client of the network centric process control  (see fig. 7, para. 53-56, the plurality of modules use the same communication protocol for communication across the same backplane across various devices, modules and gateway devices (“vertical communication”), wherein the requesting and discovery is performed by device 702).

Regarding claim 9,
Callaghan in view of Hourte teaches the limitations as described in claim 8 above.
Although Callaghan teaches tracking event or changes in the state and further the various components above it fails to teach receiving, by the communication component, a request for the runtime data of the component of the network centric process control system, wherein the request indicates the namespace ID of the component and the item ID for the runtime data and receive, by the communication component, an entity value from the address space subcomponent, wherein the entity value corresponds to the requested runtime data.
However, in analogous art Hourte teaches receiving, by the communication component, a request for the runtime data of the component of the network centric process control system, wherein the request indicates the namespace ID of the component and the item ID for the runtime data (see para. 91, forwarding by the components (e.g. CC/MU infrastructure (see further, paras. 37-38)) of the CC/MU a request for missionID status data (“runtime data/process data”) to the CC/MU component, wherein a mission ID (“item ID”) for the runtime data of the identified middleware ID (“component”) indicates a missionID model (“entity”) corresponding to the missionID status data),
(see para. 91, sending by the CC/MU infrastructure an description/type of the missionID models (“entity value”) of the misssionID model, wherein the description/type of the missionID models corresponds to missionID status data (“runtime data”)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include receiving, by the communication component, a request for the runtime data of the component of the network centric process control system, wherein the request indicates the namespace ID of the component and the item ID for the runtime data and receive, by the communication component, an entity value from the address space subcomponent, wherein the entity value corresponds to the requested runtime data as taught in Hourte. One would do so for the benefit of allowing synchronization or negotiation between the service instances on the device (see para. 88).    

Regarding claim 16,
Callaghan in view of Hourte teaches the limitations as described in claim 2 above.
Although Callaghan teaches tracking event or changes in the state and further the various components above it fails to teach receiving, by the communication component, the entity value from the address space subcomponent, wherein the entity value corresponds to the requested runtime data.
However, in analogous art Hourte teaches receiving, by the communication component, the entity value from the address space subcomponent, wherein the entity value corresponds to the requested runtime data (see para. 91, sending by the CC/MU infrastructure an description/type of the missionID models (“entity value”) of the misssionID model, wherein the description/type of the missionID models corresponds to missionID status data (“runtime data”)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include receiving, by the communication component, the entity value from the address space subcomponent, wherein the entity value corresponds to the requested runtime data as taught in Hourte. One would do so for the benefit of allowing synchronization or negotiation between the service instances on the device  (see para. 88).    

Regarding claim 17,
Callaghan in view of Hourte teaches the limitations as described in claim 2 above.
Although Callaghan teaches tracking event or changes in the state and further the various components above it fails to teach accessing, by the address space subcomponent, the entity value; and sending, by the address space subcomponent, the accessed entity value to the communication component.
However, in analogous art Hourte teaches accessing, by the address space subcomponent, the entity value; and sending, by the address space subcomponent, the accessed entity value to the communication component (see para. 91, sending by the CC/MU infrastructure an description/type of the missionID models (“entity value”) of the misssionID model, wherein the description/type of the missionID models corresponds to missionID status data (“runtime data”)).
see para. 88).    

Regarding claim 18,
Callaghan in view of Hourte teaches the limitations as described in claim 2 above.
Callaghan further teaches wherein the plurality of nodes use the same communication protocol for vertical communication by the communication components thereof and for configuration of controllers, gateways and devices thereof (see fig. 7, para. 53, the plurality of modules use the same communication protocol for communication across the same backplane across various devices, modules and gateway devices (“vertical communication” ).

Regarding claim 19,
Callaghan in view of Hourte teaches the limitations as described in claim 2 above.
Callaghan further teaches wherein the request for runtime data is received from a vertical communication client of the network centric process controlSerial No. Pending Preliminary Amendment Page 8 system, and the sending the received entity value is sent to the vertical communication client (see fig. 7, para. 53-56, the plurality of modules use the same communication protocol for communication across the same backplane across various devices, modules and gateway devices (“vertical communication”), wherein the requesting and discovery is performed by device 702).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458